DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hyun Woo Shin on 7/8/2022.
Claim 1: A surgical instrument comprising:
an end tool having a first jaw and a second jaw, each formed to be rotatable, wherein the rotation is made in two or more directions;
a manipulation portion configured to control rotation of the end tool in the two or more directions; 
a power transmission portion having a first jaw wire connected to the manipulation portion to transfer the rotation of the manipulation portion to the first jaw and a second jaw wire connected to the manipulation portion to transfer the rotation of the manipulation portion to the second jaw; and 
a connecting portion extending in a first direction (X-axis) and having one end coupled to the end tool and the other end coupled to the manipulation portion to connect the manipulation portion and the end tool, 
wherein the manipulation portion comprises 
an actuation manipulation portion configured to control actuation movement of the end tool, and
a locking device formed to be able to be in contact with the actuation manipulation portion and locking and unlocking actuation operation of the actuation manipulation portion depending on whether the locking device is in contact with the actuation manipulation portion, 
wherein 
a first coupling portion is formed in the actuation manipulation portion, and 
a locking portion formed to be able to be in contact with the first coupling portion is formed in the locking device,
wherein 
when the locking portion is in a first position, the locking portion is formed to engage the first coupling portion to restrict movement of the first coupling portion, and 
when the locking portion is in a second position, the locking portion is formed to be spaced apart from the first coupling portion to a certain extent to enable movement of the first coupling portion,
wherein the surgical instrument further comprises
a locking control portion configured to control a position of the locking portion so that the locking portion maintains either the first position or the second position,
wherein the locking control portion comprises 
a body portion disposed within the manipulation portion, and
a pressing portion coupled to the body portion and formed to be able to be drawn in and drawn out from the body portion, and
wherein 
the locking portion is positioned in the second position while the pressing portion is drawn in the body portion, when the pressing portion is pressed once, 
and the locking portion is positioned at the first position while the pressing portion is drawn out from the body portion, when the pressing portion is pressed once again. 

	Claims 3-7 are canceled.

Claim 8: A surgical instrument comprising:
an end tool having a first jaw and a second jaw, each formed to be rotatable, wherein the rotation is made in two or more directions;
a manipulation portion configured to control rotation of the end tool in the two or more directions; 
a power transmission portion having a first jaw wire connected to the manipulation portion to transfer the rotation of the manipulation portion to the first jaw and a second jaw wire connected to the manipulation portion to transfer the rotation of the manipulation portion to the second jaw; and 
a connecting portion extending in a first direction (X-axis) and having one end coupled to the end tool and the other end coupled to the manipulation portion to connect the manipulation portion and the end tool, 
wherein the manipulation portion comprises 
an actuation manipulation portion configured to control actuation movement of the end tool, and
a locking device formed to be able to be in contact with the actuation manipulation portion and locking and unlocking actuation operation of the actuation manipulation portion depending on whether the locking device is in contact with the actuation manipulation portion,
wherein 
a first coupling portion is formed in the actuation manipulation portion, and 
a locking portion formed to be able to be in contact with the first coupling portion is formed in the locking device,
wherein 
when the locking portion is in a first position, the locking portion is formed to engage the first coupling portion to restrict movement of the first coupling portion, and 
when the locking portion is in a second position, the locking portion is formed to be spaced apart from the first coupling portion to a certain extent to enable movement of the first coupling portion,
wherein the surgical instrument further comprises
a locking control portion configured to control a position of the locking portion so that the locking portion maintains either the first position or the second position,
wherein the locking control portion comprises 
a body portion disposed within the manipulation portion, and
a pressing portion coupled to the body portion and formed to be able to be drawn in and drawn out from the body portion, and
wherein 
a plunger is disposed on any one of the body portion and the pressing portion, and a cam body is disposed on the other one of the body portion and the pressing portion, so that the position of the pressing portion with respect to the body portion is controlled by the relative positional relationship between the plunger and the cam body.


Claim 10 is now dependent from claim 1 instead of claim 3.


Claim 12: A surgical instrument comprising:
an end tool having a first jaw and a second jaw, each formed to be rotatable, wherein the rotation is made in two or more directions;
a manipulation portion configured to control rotation of the end tool in the two or more directions; 
a power transmission portion having a first jaw wire connected to the manipulation portion to transfer the rotation of the manipulation portion to the first jaw and a second jaw wire connected to the manipulation portion to transfer the rotation of the manipulation portion to the second jaw; and 
a connecting portion extending in a first direction (X-axis) and having one end coupled to the end tool and the other end coupled to the manipulation portion to connect the manipulation portion and the end tool, 
wherein the manipulation portion comprises 
an actuation manipulation portion configured to control actuation movement of the end tool, and
a locking device formed to be able to be in contact with the actuation manipulation portion and locking and unlocking actuation operation of the actuation manipulation portion depending on whether the locking device is in contact with the actuation manipulation portion, 
wherein 
a first coupling portion is formed in the actuation manipulation portion, and 
a locking portion formed to be able to be in contact with the first coupling portion is formed in the locking device,
wherein the locking device is capable of locking the actuation manipulation portion in one or more locking positions, and
wherein the first coupling portion is formed in a gear-shape having one or more cog wheels, and each of the one or more cog wheels corresponds to the corresponding one or more locking positions.

Claim 16: A surgical instrument comprising
an end tool having a first jaw and a second jaw, each formed to be rotatable, wherein the rotation is made in two or more directions;
a manipulation portion configured to control rotation of the end tool in the two or more directions; 
a power transmission portion having 
	a first jaw wire connected to the manipulation portion to transfer the rotation of the manipulation portion to the first jaw and 
	a second jaw wire connected to the manipulation portion to transfer the rotation of the manipulation portion to the second jaw; and 
a connecting portion extending in a first direction (X-axis) and having one end coupled to the end tool and the other end coupled to the manipulation portion to connect the manipulation portion and the end tool, 
wherein the manipulation portion comprises 
an actuation manipulation portion having a first coupling portion and controlling an actuation movement of the end tool, and
a locking device including a locking portion having a second coupling portion formed to be able to be coupled to the first coupling portion and locking and unlocking the actuation operation of the actuation manipulation portion depending on whether the first coupling portion and the second coupling portion are coupled to each other,
wherein the locking device is capable of locking the actuation manipulation portion in one or more locking positions, and
wherein the first coupling portion is formed as a gear-shape having one or more cog wheels, and each of the one or more cog wheels corresponds to the corresponding one or more locking positions. 

Claim 19 is canceled.

Claim 20: The surgical instrument of claim 16, wherein the second coupling portion is formed in a hook-shape, and is formed to be engageable with each of the one or more cog wheels of the first coupling portion.

New Claim 21: The surgical instrument of claim 8, wherein 
the manipulation portion further includes a first handle, and
a first elastic member is arranged between the locking portion and an inner wall of the first handle to apply a predetermined elastic force to the locking portion so that the locking portion is positioned in the second position. 

New Claim 22: The surgical instrument of claim 8, wherein one surface of the locking portion and one surface of the first coupling portion are each formed to be inclined at a predetermined angle, so as to function as a ratchet when the locking portion and the first coupling portion are fastened to each other. 

New Claim 23:  The surgical instrument of claim 8, wherein the first coupling portion is formed to be rotatable in only one of a clockwise direction and a counterclockwise direction while the locking portion and the first coupling portion are fastened to each other. 

New Claim 24: The surgical instrument of claim 8, wherein the manipulation portion further comprises: 
a first handle;
a yaw manipulation portion formed to be connected to the first handle and controlling a yaw movement of the end tool; and 
a pitch manipulation portion formed on one side of the yaw manipulation portion and controlling a pitch movement of the end tool,
wherein the actuation manipulation portion is formed on the other side of the yaw manipulation portion. 

New Claim 25: The surgical instrument of claim 12, wherein one surface of the locking portion and one surface of the first coupling portion are each formed to be inclined at a predetermined angle, so as to function as a ratchet when the locking portion and the first coupling portion are fastened to each other. 

New Claim 26: The surgical instrument of claim 12, wherein the first coupling portion is formed to be rotatable in only one of a clockwise direction and a counterclockwise direction while the locking portion and the first coupling portion are fastened to each other. 

New Claim 27: The surgical instrument of claim 12, wherein the manipulation portion further comprises: 
a first handle;
a yaw manipulation portion formed to be connected to the first handle and controlling a yaw movement of the end tool; and 
a pitch manipulation portion formed on one side of the yaw manipulation portion and controlling a pitch movement of the end tool,
wherein the actuation manipulation portion is formed on the other side of the yaw manipulation portion. 



Allowable Subject Matter
Claims 1, 8-18 and 20-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose the locking portion is positioned in the second position while the pressing portion is drawn in the body portion, when the pressing portion is pressed once, and the locking portion is positioned at the first position while the pressing portion is drawn out from the body portion, when the pressing portion is pressed once again (claim 1), a plunger is disposed on any one of the body portion and the pressing portion, and a cam body is disposed on the other one of the body portion and the pressing portion, so that the position of the pressing portion with respect to the body portion is controlled by the relative positional relationship between the plunger and the cam body (claim 8) and also, wherein the first coupling portion is formed in a gear-shape having one or more cog wheels, and each of the one or more cog wheels corresponds to the corresponding one or more locking positions (claims 12 and 16). 
The prior art of record of Stefanchik (US Pub No. 2013/0140835) discloses everything in claims 1, 8, 12 and 16 including an end tool having a first jaw (110A) (Figure 3A) and a second jaw (110B), a manipulation portion (600) (Figure 2A), a power transmission portion (500), a connecting portion (300), a locking device (606) (Figures 12A-12B), a first coupling portion (612B) being formed in the actuation manipulation portion, a locking portion (614) formed to be able to be in contact with the first coupling portion (Paragraph 0187), a body portion (612A) and a pressing portion (Finger grip of 606 as shown in Figures 12A-12B) but fails to disclose the locking portion is positioned in the second position while the pressing portion is drawn in the body portion, when the pressing portion is pressed once, and the locking portion is positioned at the first position while the pressing portion is drawn out from the body portion, when the pressing portion is pressed once again (claim 1), a plunger is disposed on any one of the body portion and the pressing portion, and a cam body is disposed on the other one of the body portion and the pressing portion, so that the position of the pressing portion with respect to the body portion is controlled by the relative positional relationship between the plunger and the cam body (claim 8) and also, wherein the first coupling portion is formed in a gear-shape having one or more cog wheels, and each of the one or more cog wheels corresponds to the corresponding one or more locking positions (claims 12 and 16). 
The limitations as stated above in claims 1, 8, 12 and 16 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771